           Case 1:19-cv-00521-LY Document 24 Filed 04/29/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXA                                    "0
                                                          ZULU              RI 1\
                                   AUSTIN DIVISION

LONE STAR GUN RIGHTS, JUSTIN                  §
DELOSH, & JASON DAVIS,                        §
                PLAINTIFFS,                   §
                                              §
V.                                            §        CAUSE NO. 1:1 9-C V-0052 1 -LY
                                              §
REPRESENTATIVE DENNIS BONNEN                  §
               DEFENDANT.                     §



                                             S) 1 I]


       Before the court are Defendant Representative Dennis Bonnen's ("Bonnen") Rule 56 Motion

to Dismiss for Mootness or, in the Alternative, Motion to Stay filed March 11, 2020 (Doc. #18);

Plaintiff Lone Star Gun Rights, Justin Delosh, & Jason Davis's (collectively referred to as "Lone

Star") Response to Defendant's Motion to Dismiss or Stay filed April 15, 2020 (Doc. #22); and

Bonnen's Reply in Support of Rule 56 Motion to Dismiss for Mootness or, in the alternative, Motion

to Stay filed April 21, 2020 (Doe. #23). Having considered the motion, response, and reply, along

with the applicable law, the court is of the opinion that the motion to dismiss should be converted

to a motion for summary judgment and granted for the reasons to follow.

                                      I. BACKGROUND

       Lone Star is a pro-gun advocacy organization. Lone Star alleges that Bonnen, in his official

capacity, violated the First and Fourteenth Amendments to the United States Constitution by

"engaging in viewpoint-based discrimination and censorship" of speech by blocking comments on

Bonnen's Facebook page. Bonnen contends that the Facebook page in question is a personal

campaign page not operated in his official capacity; therefore, blocking comments from specific

users does not violate Lone Star's constitutional rights. The court previously denied Bonnen's
             Case 1:19-cv-00521-LY Document 24 Filed 04/29/20 Page 2 of 5




motion to dismiss for failure to state a claim (Doe. #17). Bonnen later announced that he was not

seeking reelection in 2020 and ceased regulating comments on the Facebook page at issue. Bonnen

now files this motion to dismiss seeking to dismiss this action as moot.

                                    II. STANDARD OF REVIEW

         A district court may convert motions to dismiss into motions for summary judgment where

matters outside the pleadings are presented for the court's consideration. See General Guaranty Ins.

v.   Parkerson, 369 F.2d 821, 823 (5th. Cir. 1966). The court may take the pleadings together with

matters outside the pleadings presented to the court and treat the motion to dismiss for failure to state

a claim as a motion for summary judgment under Federal Rule of Civil Procedure 12(d). Id.

Accordingly, the court hereby CONVERTS Bonnen's motion to dismiss to a motion for summary

judgment in order to allow the court to consider matters outside the pleadings that are pertinent to

the motion.

          Summary judgment is proper where there is no genuine issue of material fact and a party is

entitled to judgment as a matter of law.   FED. R.   Civ. P. 56; see Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); Williams v. Adams, 836 F.2d 958, 960 (5th Cir. 1988). "If the moving party

meets the initial burden of showing there is no genuine issue of material fact, the burden shifts to the

nonmoving party to produce evidence or designate specific facts showing the existence of a genuine

issue for trial." Allen   v.   Rapides Parish Sch. Bd., 204 F.3d 619, 621 (5th Cir. 2000) (internal

quotations and citations omitted).

          An issue regarding a material fact is "genuine" if the evidence is such that a reasonable jury

could return a verdict in favor of the nonmoving party. Anderson, 477 U.S. at 248. When ruling on

a motion for summary judgment, the court is required to view all inferences drawn from the factual
           Case 1:19-cv-00521-LY Document 24 Filed 04/29/20 Page 3 of 5



record in the light most favorable to the nonmoving party, and all doubts are to be resolved in favor

ofthe nonmoving party. See Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986);

Burch v. City ofNacogdoches, 174 F.3d 615, 619(5th Cir. 1999); Ragas v. Tennessee Gas Pipeline

Co., 136 F.3d 455, 458 (5th Cir. 1998). Further, a court "may not make credibility determinations

or weigh the evidence" in ruling on motion for summary judgment. Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000);Anderson, 477 U.S. at 254-55.

                                         III. ANALYSIS

        Bonnen contends that two intervening factors render this case moot. The first is that Bonnen

is not running for reelection in 2020 and therefore will cease serving as a governmental official as

of January 12, 2021. The second is that Bonnen has ceased regulating comments on the Facebook

page at issue in this case. Bonnen asserts that these factors render the case moot, if not now, at the

very least on January 12, 2021. Lone Star does not dispute that the case will be moot when Bonnen

is no longer an elected official. Therefore, Bonnen argues his motion is appropriate.

        Lone Star contends that the case is not moot for two reasons, and therefore the motion should

be denied. The first is that Bonnen lifted the comment restrictions on his Facebook Page as a

litigation strategy only and should not be allowed to moot the case by such tactics. The second is

that Bonnen remains an elected official until January 12, 2021, so the case will not be moot until that

date.

        Both Bonnen and Lone Star rely upon Sossoman           v.   Lone Start State of Tex. as either

controlling or distinguishable from this case. 560 F.3d 316 (5th. Cir. 2009). Bonnen argues that

under Sossoman, he is afforded a presumption of good faith because he is a public servant and not

a self-interested private party. See id. at 325. Lone Star contends that because Bonnen alleges the


                                                  3
           Case 1:19-cv-00521-LY Document 24 Filed 04/29/20 Page 4 of 5



Facebook page is a personal campaign page and not an official governmental page, Sossoman does

not apply. Lone Star also asserts that Sossoman is distinguishable even if the Facebook page were

an official governmental page because Bonnen did not make a government-wide declaration of the

new policy of not restricting comments.

        The court concludes that whether the Facebook page is a private page or governmental page,

the case is moot because there remains no controversy between the parties. Bonnen has cured the

injuries Lone Star asserts in its complaint. Bonnen filed a signed affidavit with the court that he does

not intend to reinstate comment restrictions against Lone Star on the Facebook page. The court takes

Bonnen at his word and finds that even if Sossoman is inapplicable to this case as Lone Star

contends, Bonnen has met his burden to show that his conduct will not recur. Id. at 325 (quoting

Friends of the Earth, Inc.   v.   Laidlaw Envtl. Servs. (TOG), Inc., 528 U.S. 167, 170 (2000)).

       Lone Star also requests an award of court costs, expenses, and aftorney's fees. The court has

discretion in granting awards for fees. 42 U.S.C.        §   1988(b). Having considered Lone Star's

argument, the court will deny the request.          The court finds that Bonnen's motion is driven

substantially by the fact that he is not running for reelection and will cease being a government

official in January 2021. The court concludes there is no prevailing party in this case.

                                           IV. CONCLUSION

       IT IS THEREFORE ORDERED that Representative Dennis Bonnen's Rule 56 Motion to

Dismiss for Mootness or, in the Alternative, Motion to Stay, considered as a motion for summary

judgment, (Doc. #18) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs Lone Star Gun Rights, Justin Delosh, & Jason

Davis's claims against Defendant Representative Dennis Bonnen are DISMISSED AS MOOT.
           Case 1:19-cv-00521-LY Document 24 Filed 04/29/20 Page 5 of 5




       IT IS FINALLY ORDERED that Plaintiff Lone Star Gun Rights, Justin Delosh, & Jason

Davis's request for an award of court costs, expenses, and attorney's fees is DENIED. The parties

shall bear their own costs, attorney's fees, and expenses.

       SIGNED this               day of April, 2020.




                                                     TED STA




                                                 5
